Determination unanimously modified on the law and in the exercise of discretion to provide that the fine of $100 be paid forthwith. In so deciding we do not pass upon any issue of recoupment of the $588 found to be taken. As to the latter the Authority may take any lawful means it deems advisable, subject to petitioner’s right to contest the same. As so modified the determination is confirmed, with $50 costs and disbursements to the respondents. Concur — Botein, P. J., Eager, Steuer, Tilzer and McNally, JJ.